Citation Nr: 1719428	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-36 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lower left leg disorder, including restless leg syndrome and mild tibial neuropathy, to include due to sleep apnea. 

2.  Entitlement to service connection for lumbar radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. A. Dietrich, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1987 to December 2007.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO.     

The claim was previously remanded in June 2013, December 2014 and February 2016.  The February 2016 remand directed the RO to adjudicate the claim of service connection for sleep apnea.  Sleep apnea was denied in a June 2016 rating decision.    The Veteran has not appealed the denial of service connection for sleep apnea; thus this issue is not before the Board.  

In December 2007, the Veteran filed a claim for lower back pain and left leg jumping, calf muscle tightness.  In September 2008, he was diagnosed with lumbar radiculopathy.  The record further shows diagnoses of restless leg syndrome and mild tibial neuropathy.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See 38 C.F.R. § 3.155(d)(2); Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of the additional diagnosis on file that pertains to the Veteran's left lower extremity, the Board has re-characterized the Veteran's claim as reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a lower left leg disorder, to include due to sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDING OF FACT

Lumbar radiculopathy of the left lower extremity is due to the service-connected degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for service connection for lumbar radiculopathy of the left lower extremity, secondary to service-connected degenerative joint disease of the lumbar spine, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in light of the fully favorable decision regarding service connection for lumbar radiculopathy of the left lower extremity, secondary to service-connected degenerative joint disease of the lumbar spine, no further discussion of compliance with VA's duty to notify and assist is necessary with respect to that claim.  
Legal Criteria and Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Secondary service connection also may be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the outset, the Board notes that service connection is in effect for degenerative joint disease of the lumbar spine.  Indeed, service connection was granted via an August 2009 rating decision.  

In regards to the left lower leg, in December 2007, the Veteran filed a claim for left leg jumping, calf muscle tightness.  In August 2008, the Veteran complained of back pain with pain radiating to his left leg.  A sensory nerve conduction study conducted in September 2008 to address his complaints resulted in a diagnosis of lumbar radiculopathy.  Subsequently, during a VA examination in March 2009, the Veteran reported pain radiating from his back to both lower extremities as early as 2007.  As noted in the Introduction section above, the issue before the Board has been expanded to include the diagnosed left leg radiculopathy under Clemmons, supra.  

Based on the evidence, the Board is affording the Veteran all reasonable doubt and finding that left lower extremity lumbar radiculopathy is proximately due to or the result of service-connected degenerative joint disease of the lumbar spine.  Therefore, secondary service connection is warranted.  


ORDER

Service connection for lumbar radiculopathy of the left lower extremity, secondary to service-connected degenerative joint disease of the lumbar spine is granted.   


REMAND

As there are additional diagnoses related to the left lower leg, the issue of service connection for a lower left leg disability, to include due to sleep apnea, is still pending before the Board.  Further development is required for the following reasons.

A VA examination is required to clarify the nature and etiology of all lower left leg disorders.  The record contains a diagnosis of restless legs syndrome; however, it is uncertain whether the Veteran had current symptoms to support that diagnosis.  See June 2013 VA examination.  Also, the Veteran has a diagnosis of mild bilateral tibial neuropathy, which was not considered in the previous VA examination.  See September 2008 treatment record from Rolla Neurology Pain and Sleep Center.  The Board finds that another VA examination is necessary to determine whether the Veteran has a current diagnosis of restless legs syndrome that is related to service or a service-connected disability and whether the diagnosed neuropathy is related to service or a service-connected disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of all lower left leg disabilities.  For each disability identified (other than lumbar radiculopathy), to include restless legs syndrome and mild tibial neuropathy, the examiner should provide an opinion as to whether the disability at least as likely as not (50 percent probability or more) had its onset during service or was caused by an incident in service or is caused or aggravated by (beyond the natural progression of the disease) a service-connected disability.
            
The claim folder, including this remand, must be sent to the examiner for review; and consideration of such should be reflected in the completed examination report.  
            
All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinion(s) cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.
            
All current lower left leg disabilities, including those diagnoses made since the Veteran filed his claim in December 2007, i.e., restless legs syndrome and mild bilateral tibial neuropathy, should be clearly reported.  The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  
            
If the examiner concludes that a current lower left leg disability is not present despite the medical evidence of record demonstrating the various diagnoses of lower left leg disabilities since or contemporaneous to the filing of this claim, he/she is asked to provide an explanation for this conclusion, including a discussion of the lower left leg diagnoses made during the period of this appeal and the Veteran's statements.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation also must be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal, in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


